Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-17 are objected to 37 CFR 1.75 because of the following formalities:
  In claim 1 line 8 and line 17,  “ each non-ideal channel “  seems to refer back to “ each non-ideal channel “  recited at line 5;  If this is true, it is suggested to change “ each non-ideal channel “  to --- the  each non-ideal channel  ---. Similar problem exists in claim 11. 
  Claims 2-10 and 11-17 are objected since they depend from clam 1 or claim 11.

3.   Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 12 and  8, “ the non-ideal channel” lacks an antecedent basis because it is not known which “ the non-ideal channel” is referring to.  Similar problem exists in claim 2 and 11-13.
Claims 3-10 and 14-17 are rejected since they depend from claim 1 or claim 11.

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li ( 2005/0234647) is cited to show a system which is considered pertinent to the claimed invention.
5. Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


  For claims 1-17, the prior art fails to teaches a combination of wherein the non-ideal channel is a channel that outputs an output signal in response to a drive signal having an error value; wherein the correction calculation module is configured to obtain a first adjustment parameter and a second adjustment parameter through calculation based on the output signal of the non-ideal channel and a reference signal, and wherein the reference signal is obtained based on the drive signal; wherein the first adjustment module is configured to adjust the drive signal based on the first adjustment parameter to uniformly correct error values of output signals of the plurality of non-ideal channels; and wherein the second adjustment module on each non-ideal channel is configured to adjust a channel signal based on the second adjustment parameter to correct a part that is of the error value and that is not corrected by the first adjustment module, and wherein the channel signal is a signal that is input to the non-ideal channel after the first adjustment module adjusts the drive signal.

6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/